     Case 3:20-cv-00090-DPM Document 173 Filed 09/29/20 Page 1 of 1



             IN THE UNITED ST ATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                      NORTHERN DIVISION

CHRISTOPHER EVERETT
ADC #152664                                                 PLAINTIFF

v.                       No. 3:20-cv-90-DPM

NURZHHUL FAUST, Warden,
North Central Unit, ADC, et al.                          DEFENDANTS

                             JUDGMENT
     The complaint and amended complaints are dismissed without
prejudice.



                                  D.P. Marshall Jr. f
                                  United States District Judge
